Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Remarks in the Advisory Action 5/6/2022

35 USC §101 Rejections
The present amendments would not material alter the subject matter eligibility analysis provided in the Final Office Action (4/11/2022).  The claims are still directed to the abstract idea of generating a task from a message.  The machine learning elements amount to a field of use and/or technological environment for implementing the abstract idea.  No improvement to machine learning or natural language processing is recited in the claims.  The present claims recite subject matter that is distinct from Example 39 because the claims in Example are directed to an alleged improvement in machine learning and training of a machine learning algorithm.  In contrast, the present claims do not recite any particular improvement to machine learning.  Instead, a machine learning algorithm is used to process natural language and extract tasks that are referenced in the text.  Contrary to facial recognition technology that is rooted in computer technology, recognizing tasks that are referenced in text is not rooted in computer technology.  Similarly, the claims in SRI dealt with subject matter related to cybersecurity that are rooted in computer technology.  In contrast, extracting tasks from natural language messages is a process that is innately human in nature.  The computer hardware and machine learning elements of the claims are used to implement the abstract idea of generating a task from a message.  The rejection for lack of subject matter eligibility is accordingly maintained.
35 USC §103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  A new search returned the Chaudhari reference, cited in the rejections, below.
Dotan-Cohen teaches the amended language: “a referenced target user to perform the intended action;” by teaching extracting users assigned to an action item in ¶[0109].  As taught by Dotan-Cohen, an action item extractor 366A extracts data from messages, including actions items.  See ¶[0085].  The action item extractor uses a text processor to extract attributes.  See ¶[0104]-[0106].  The clear meaning of this is that, when a user is referenced or named by text in a message, that user is extracted.  Thus, Dotan-Cohen teaches the amended language.  Dotan-Cohen processes messages to determine classification labels (see  ¶[0077]-[0079] and [0095]-[0096]) of action items that are tasks; so Dotan-Cohen determines whether the message references a ‘task or other item.”  See ¶[0065]; where contextual data includes tasks being performed, as well as information regarding geographical significance.  Clearly, not everything in a body of texts corresponds to a task.
The Applicant of the White reference would be maintained for the reasons previously set forth.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 4, 6-8, 10, 11, 13-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0083908 A1 to Dotan-Cohen et al. (hereinafter ‘DOTAN-COHEN’) in view of US 2019/0129749 A1 to White et al. (hereinafter ‘WHITE’), US 2019/0012302 A1 to MacMahon et al. (hereinafter ‘MACMAHON’), and US 2018/0005111 A1 to Chaudhari et al. (hereinafter ‘CHAUDHARI’).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0083908 A1 to DOTAN-COHEN et al. in view of US 2019/0129749 A1 to WHITE et al., US 2019/0012302 A1 to MACMAHON et al., and US 2018/0005111 A1 to CHAUDHARI et al. as applied to claims 1 and 4 above, and further in view of US 2011/0314382 A1 to Sweeney (hereinafter ‘SWEENEY’).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0083908 A1 to DOTAN-COHEN et al., US 2019/0129749 A1 to WHITE et al., US 2019/0012302 A1 to MACMAHON et al., and US 2018/0005111 A1 to CHAUDHARI et al.  as applied to claims 1 and 8 above, and further in view of US 9,986,092 B1 to Dirienzi et al. (hereinafter ‘DIRIENZI’).

*The Examiner notes that claim 1 is an exemplary independent claim, and the independent claims and dependent claims would be rejected as previously set forth, with the substitution of Chaudhari for the previously cited Dorai-Raj reference.


Claim 1 (Currently Amended)
DOTAN-COHEN discloses a computer program product (see ¶[0037] and [0045]; computer instructions and program modules) for generating a task from an input text message in a communication channel (see ¶[0042]; texts, instant messages, and emails), the computer program product comprising a computer readable storage medium having computer readable program code embodied therein (see ¶[0151]; a computing device that includes a variety of computer-readable media) that is executable to perform operations, the operations comprising: 
processing, with a task classifier implementing machine learning (see ¶[0077]-[0079] and [0095]-[0096]; clustering and/or classifying rules to determine a routine-related inference, such as classification labels.  Utilize natural language processing and map message attributes to features of machine learning models), an input text message sent in the communication channel (see ¶[0084]; the description ‘user messages’ can apply to text messages) to output task information including the input text message (see ¶[0087]; a user has opened and read text messages), a class indicating whether the input text message is a task or other item (see abstract and ¶[0099] and [0107]; extract completion criterion of an action item from a message.  The text processor determines that a user message corresponds to a response.  The user message may be part of actions items that correspond to a task to be completed by a user based on the message), 
DOTAN-COHEN does not specifically disclose, but WHITE discloses, a class confidence level indicating a degree of confidence in the class (see ¶[0031]; determine whether potential task action intents meet or exceed a predetermined confidence threshold), an intended action specified in the input text message (see ¶[0107]; extract message attributes by an action item extractor .  An action item corresponds to a task to be completed by a user based on a user message).
DOTAN-COHEN further discloses and a referenced target user to perform the intended action; processing, with an entity resolution module implementing machine learning, the referenced target indicated in the input text message to output a target  user to perform the intended action (see ¶[0109]; extract or determine the user or users assigned to the action item).
DOTAN-COHEN does not specifically disclose, but MACMAHON discloses, and a target user confidence level indicating a degree of confidence with which the entity resolution module determines the target user from processing the referenced target user in the input text message (see ¶[0077]; determine an annotation is correct based on feedback indicating the feedback instances [78%] satisfy the threshold [70%]).
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  MACMAHON discloses annotations of textual segments that includes semantic processing with co-reference resolution based on user feedback, where annotation accuracy is measured based on feedback.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the accuracy measurement as taught by MACMAHON in the system executing the method of DOTAN-COHEN with the motivation to employ natural language processing to interpret text.  
DOTAN-COHEN further discloses generating a task message from the output task information and the target user (see ¶[0087]-[0088] and Fig. 3; an action manager that generates and updates the actions to parties and users and presents the actions for display using a notification.).
DOTAN-COHEN does not specifically disclose, but WHITE discloses, to send in response to the class indicating the input text message is a task and the class confidence level exceeding a threshold (see again abstract and ¶[0001], [0004], and [0031]; when statistical confidence meets or exceeds a predetermined threshold, the associated potential task action intent is determined as the likely intent.  A reminder notification is provided to notify and engage the user about the task). 
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  WHITE discloses automated extraction and application of conditional tasks that includes classifying tasks in messages according to thresholds and providing notifications regarding the classified tasks subsequent to training a classifier, where the messages may be responses.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the classification of tasks and messages as taught by WHITE in the system executing the method of DOTAN-COHEN with the motivation to provide notifications of action items that are detected based on semantic characteristics.  
DOTAN-COHEN does not specifically disclose, but CHAUDHARI discloses, and retraining, using backward propagation, weights and biases at nodes of a neural network implemented in the task classifier to produce the class indicated in the output task information for the input text message with a higher degree of confidence than the class confidence level  in the output task information in response to feedback indicating the task message is accepted (see ¶[0024]; a deep neural network with a backpropagation algorithm that has weights connecting nodes and bias parameters.  The DNN generates a more accurate classifier output than conventional DNNs.  See also ¶[0001] and [0019][0020]; operate a model from example inputs, where each classifier output is compared to an actual target output to determine an amount of deviation to reduce error below.  Error is minimized below some threshold value); and 
retraining, using backward propagation, weights and biases at nodes of a neural network implemented in the entity resolution module to output the target user indicated in feedback as wrong with a lower degree of confidence than the target user confidence level in the output task information, wherein the retraining the task classifier and the entity resolution module optimizes the task classifier and entity resolution module to generate correct task messages acceptable to a user (see again ¶[0024]; a deep neural network with a backpropagation algorithm that has weights connecting nodes and bias parameters.  The DNN generates a more accurate classifier output than conventional DNNs.  See also ¶[0001] and [0019][0020]; operate a model from example inputs, where each classifier output is compared to an actual target output to determine an amount of deviation to reduce error below.  Error is minimized below some threshold value).
DOTAN-COHEN discloses a system that provides notification of action items in messages that uses a feedback analyzer to update notifications based on user interactions with messages (see ¶[0090]).  CHAUDHARI discloses activation function learning that uses a deep learning neural network with backpropagation to minimize error and product a more accurate classifier output.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the backpropagation algorithm in a deep neural network as taught by CHAUDHARI in the system executing the method of DOTAN-COHEN with the motivation to analyze feedback in a machine learning model (see DOTAN-COHEN ¶[0012] and reduce error (see CHAUDHARI ¶[0019]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624